Citation Nr: 9925647	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction 
with angioneurotic edema, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board may proceed 
further with appellate review.  On a VA Form 9 dated 
September 1995, the veteran requested that he be accorded a 
personal hearing before a Hearing Officer at the RO.  The 
Board observes that the claims file contains no evidence that 
the veteran was scheduled for such a hearing or that he 
withdrew his hearing request.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a personal hearing before a Hearing 
Officer at the RO and the veteran should 
be afforded the opportunity to appear and 
present testimony.  Should the veteran 
withdraw his request for a hearing, the 
RO should so document in the claims file.

2.  When the above development has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
veteran should then be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












